FILED
                             NOT FOR PUBLICATION                            JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTIN GARCIA-RODRIGUEZ,                         No. 07-70004

               Petitioner,                       Agency No. A055-270-699

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Martin Garcia-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him removable. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process claims, and for substantial evidence the agency’s findings of fact.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that the

government established by clear, unequivocal, and convincing evidence that

Garcia-Rodriguez knowingly participated in alien smuggling where Garcia-

Rodriguez admitted that he provided false testimony during the hearing, and

Garcia-Rodriguez testified inconsistently about the names of the smuggled alien

and the smuggled alien’s brother and about whether he examined the smuggled

alien’s passport. See Urzua Covarrubias v. Gonzales, 487 F.3d 742, 748-49 (9th

Cir. 2007); see also Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002). Moreover, in

light of Garcia-Rodriguez’s inconsistent testimony, the admission of the smuggled

alien’s sworn statement for the limited purpose of establishing the smuggled

alien’s name was probative, fundamentally fair, and did not violate due process.

See Cunanan v. INS, 856 F.2d 1373, 1374 (9th Cir. 1988).

      In light of the forgoing, we need not reach Garcia-Rodriguez’s contentions

regarding the BIA’s reliance on the Form I-213.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-70004